(2008)
In re: VTRAN MEDIA TECHNOLOGIES, LLC, PATENT LITIGATION.
MDL No. 1948.
United States Judicial Panel on Multidistrict Litigation.
June 10, 2008.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Sixteen of 22 defendants[1] in various actions have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of Ohio or, alternatively, the Eastern District of Pennsylvania. Common plaintiff VTran Media Technologies, LLC, agrees that centralization is appropriate, but suggests the Eastern District of Texas or, alternatively, the Northern District of Ohio as transferee district.
This litigation currently consists of ten actions pending in nine districts; two actions in the Eastern District of Texas; and one action each in the Northern District of Alabama, the Northern District of Georgia, the Northern District of New York, the Southern District of New York, the District of North Dakota, the Northern District of Ohio, the Eastern District of Pennsylvania, and the Middle District of Pennsylvania.[2]
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Pennsylvania will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All ten actions involve common factual allegations concerning the validity of U.S. Patent No. 4,890,320 and its continuation 4,995,078, which purportedly relate to video-on-demand products and services. Centralization under Section 1407 will eliminate duplicative discovery, prevent inconsistent pretrial rulings (particularly on claim construction issues), and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of Pennsylvania is an appropriate transferee forum for this litigation. This district is conveniently located inasmuch as many defendants and anticipated witnesses are based in the eastern United States. In addition, Judge Brace W. Kauffman has the time and experience to prudently steer this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Eastern District of Pennsylvania are transferred to the Eastern District of Pennsylvania and, with the consent of that court, assigned to the Honorable Bruce W. Kauffman for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1949  IN RE: VTRAN MEDIA TECHNOLOGIES, LLC, PATENT LITIGATION
Northern District of Alabama

VTran Media Technologies, LLC v. Bright House Networks, LLC, et al., CA. No. 5:08-180
Northern District of Georgia

VTran Media Technologies, LLC v. Cox Communications, Inc., CA. No. 1:08-471
Northern District of New York

VTran Media Technologies, LLC v. Mid-Hudson Cablevision, Inc., CA. No. 1:08-248
Southern District of New York.

VTran Media Technologies, LLC v. Bresnan Communications, LLC, et al., CA. No. 1:08-1641
District of North Dakota

VTran Media Technologies, LLC v. Midcontinent Communications, CA. No. 3:08-22

Northern District of Ohio VTran Media Technologies, LLC v. Armstrong Utilities, Inc., et al., C.A. No. 1:08-371
Eastern District of Pennsylvania

VTran Media Technologies, LLC v. Armstrong Utilities, Inc., et al., C.A. No. 2:08-477
Middle District of Pennsylvania

VTran Media Technologies, LLC v. Atlantic Broadband Finance, LLC, et al., C.A. No. 1:08-200
Eastern District of Texas

VTran Media Technologies, LLC v. Comcast Corp., et al., C.A. No. 2:07-457

VTran Media Technologies, LLC v. Cebridge Acquisition, L.P., C.A. No. 2:08-28
NOTES
[1]  Comcast Corp.; Charter Communications Inc.; Time Warner Cable Inc.; Cebridge Acquisition, L.P. d/b/a Suddenlink Communications; Bright House Networks, LLC; Knology, Inc.; Mediacom Communications Corp.; Atlantic Broadband; Metrocast Cablevision of New Hampshire, LLC; Armstrong Utilities, Inc.; Blue Ridge Communications, Inc.; RCN Corp.; Service Electric Television, Inc.; Buckeye Cablevision, Inc.; Massillon Cable TV, Inc.; and WideOpenWest Holdings, LLC.
[2]  The Panel has been notified that five other related actions have been filed, one action each in the Southern District of Florida, the District of Kansas, the District of Maryland, the District of Puerto Rico, and the Western District of Washington. These actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).